Motion Granted; Appeal Dismissed and Memorandum Opinion filed March 3, 2022.




                                        In The

                       Fourteenth Court of Appeals

                                 NO. 14-22-00004-CV

                        JASWINDER PAL SINGH, Appellant

                                           V.
           MARIA HERNANDEZ AND GABRIEL LARA DURAN, Appellees

                  On Appeal from County Civil Court at Law No. 1
                               Harris County, Texas
                         Trial Court Cause No. 1145598

                            MEMORANDUM OPINION

      This is an appeal from a judgment signed November 9, 2021. On February 1, 2022,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      We dismiss the appeal.

                                      PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan.